DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on February 5, 2021 and November 2, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 6, 8-11, 13, and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhu et al. (US 2021/0092667).
Regarding claims 1 and 9, Zhu discloses or suggests a method performed by a node relaying a communication between a user equipment (UE) and an integrated access and backhaul (IAB) donor in a wireless communication system, the method and the node comprising:
a transceiver (see at least paragraphs 516-521, transceiver circuit); and
at least one processor (see at least paragraphs 516-521, processor) configured to:
perform an automatic repeat request (ARQ) based on a current mode, where the current mode is one among a first mode associated with end-to-end ARQ and a second mode associated with hop-by-hop ARQ (see at least paragraphs 246-255, performing ARQ based on a current mode indicated to a first device, where the first device is a wireless backhaul IAB node, where the current mode is a hop-by-hop ARQ mode or an end-to-end ARQ mode);
switch the current mode to the other one among the first mode and the second mode based one or more mode switching criteria (see at least paragraphs 246-255, the first device may previously be configured with the hop-by-hop ARQ mode or the end-to-end ARQ mode and the first device may receive another indication information that indicates the other mode 
perform the ARQ based on the switched current mode (see at least paragraphs 246-255, performing ARQ based on the switched current mode indicated to the first device);
regarding claims 2 and 10, in case that the current mode is the second mode, a packet is buffered in the node until an acknowledgement (ACK) corresponding to the packet is received from the UE (see at least paragraph 247, hop-by-hop ARQ mode, where an AM RLC entity on a transmit side of the IAB node needs to buffer and re-send an RLC SDU or an RLC SDU segment that is not correctly received by a current receive end);
regarding claims 3 and 11, the performing of the ARQ based on the current mode comprises receiving a status report including a field associated with retransmission of the packet (see at least paragraph 247, RLC status report indicating a retransmission of the RLC SDU or the RLC SDU segment that is not correctly received);
regarding claims 5 and 13, the one or more mode switching criteria comprise information associated with a link failure (see at least paragraphs 246-255, the end-to-end ARQ mode is selected when link reliability is relatively high and the hop-by-hop ARQ mode is selected when link reliability is relatively low);
regarding claims 6 and 14, the ARQ is associated with downlink transmission (see at least paragraphs 195, 234, and 235, downlink transmission); and
regarding claim 8, the switching of the current mode comprises:

in case that the current mode is the second mode and a second mode switching criterion among the one or more mode switching criteria is satisfied, switching the current mode to the first mode (see at least paragraphs 246-255, the first device may previously be configured with the hop-by-hop ARQ mode or the end-to-end ARQ mode and the first device may receive another indication information that indicates the other mode of the hop-by-hop ARQ mode or the end-to-end ARQ mode, where the end-to-end ARQ mode is selected when link reliability is relatively high and the hop-by-hop ARQ mode is selected when link reliability is relatively low).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (US 2021/0092667) in view of Yi et al. (US 2021/0235519).
Regarding claims 4 and 12, Zhu discloses that a quantity of air interface links is used to determine an ARQ mode of the IAB node, where the hop-by-hop ARQ mode is selected when there are a relatively large quantity of air interface links and the end-to-end ARQ mode is selected when there are a relatively small quantity of air interface links (see at least paragraphs 249 and 250) but Zhu does not explicitly disclose the one or more mode switching criteria comprise information associated with a latency of transmission of a packet.
Yi, from the same or similar fields of endeavor, discloses the hop-by-hop ARQ is better than the end-to-end ARQ in that it can reduce latency in RLC retransmission (see at least paragraphs 110-114).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the technique as taught by Yi in to the invention of Zhu in order to enable proper selection of the ARQ mode to reduce latency in RLC retransmission.
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (US 2021/0092667) in view of Quan et al. (US 2019/0230736).
Regarding claims 7 and 15, Zhu discloses RLC status report (see at least paragraphs 247 and 248) but Zhu does not explicitly disclose the performing of the ARQ based on the current mode further comprises updating the field in the status report based on the ACK.
Quan, from the same or similar fields of endeavor, discloses or suggests updating the field in the status report based on the ACK (see at least paragraphs 189-194, updating ACK_SN and NACK_SN based on the ACK).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the technique as taught by Quan in to the invention of Zhu in order to accurately indicate a PDU that is received by the node and a PDU that fails to be received by the node.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fujishiro et al. (US 2021/0159968) discloses a relay apparatus in the form of an IAB node that performs the ARQ by end-to-end and hop-by-hop (see at least paragraphs 137-155).
Cho et al. (US 2021/0258109) discloses an integrated access backhaul network that performs hop-by-hop ARQ and end-to-end ARQ (see at least paragraphs 168-170).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pawaris Sinkantarakorn whose telephone number is (571)270-1424. The examiner can normally be reached Monday-Friday 10:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        02/10/2022